Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.23 SECOND AMENDMENT OF PARTICIPATION AGREEMENT This Second Amendment by and among American Funds Distributors, Inc., American Funds Service Company, ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York, is effective November 1, 2006. WHEREAS, the parties have entered into a Participation Agreement dated January 1, 2003 as amended January 3, 2006 (the Agreement); WHEREAS, the parties desire to add Short-Term Bond Fund of America, a new fund in the American Funds family, to the Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants hereinafter contained, the parties hereby agree as follows: (1) Effective November 1, 2006, Schedule A of the Agreement is amended by adding the following fund to the Schedule: Short-Term Bond Fund of America [This section intentionally left blank] IN WITNESS WHEREOF, the parties hereto have executed and delivered this Agreement as of the date above. AMERICAN FUNDS DISTRIBUTORS, INC. By: /s/ David Givner Name: David Givner Title: Secretary AMERICAN FUNDS SERVICE COMPANY By: /s/ Ryan Rue Name: Ryan Rue Title: Sr. Manager ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Michael C. Eldredge Name: Michael C. Eldredge Title: Vice President RELIASTAR LIFE INSURANCE COMPANY By: /s/ Richard K. M. Lau Name: Richard K. M. Lau Title: Vice President RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ Richard K. M. Lau Name: Richard K. M. Lau Title: Vice President
